Citation Nr: 0902342	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  04-29 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder claimed as bipolar disorder and post traumatic 
stress disorder (PTSD) with anxiety.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1975 to June 
1979. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In November 2008, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During his Travel Board testimony, the veteran indicated that 
he was receiving disability benefits from the Social Security 
Administration due to his psychiatric problems.  Such records 
must be requested and associated with the claims file.  

The Board notes that certain service personnel records were 
requested and received by the RO.  However, the veteran's 
entire personnel folder should be requested.

Prior to certification, the RO attempted to verify the 
veteran's claimed stressors of a soldier dying from heat 
stroke in basic training and a friend committing suicide.  
However, the response from U. S. Army and Joint Services 
Records Research Center (JSRRC) indicated that there were 120 
casualties in March 1975, 340 during the period from February 
to April 1975, 290 casualties during September 1978, and 490 
during the period from June to October 1978.  JSRRC indicated 
that without more specific information including the name of 
the casualties and the date of the incident, verification 
could not be accomplished.  The veteran should again be asked 
to provide any additional information he has, including the 
names of the casualties and a specific date.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA treatment records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Advise the veteran that the U. S. Army 
and Joint Services Records Research Center 
(JSRRC) was unable to verify his claimed 
stressors.  Advise him that to permit 
verification, he must provide more 
specific information to include the names 
of the persons who died and the specific 
dates of the incidents.

2.  Request from the Social Security 
Administration the records pertinent to the 
appellant's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim.

3.  Obtain and associate with the claims 
file the mental health treatment records 
from the Tuscaloosa VA Medical Center 
dating since July 2004.

4.  Attempt to secure the veteran's 
complete service personnel records through 
official channels.

5.  After the above has been completed to 
the extent possible, the RO/AMC should 
review the claims file and re-adjudicate 
the veteran's claim.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


